Case 1:18-cr-20095-PCH Document 56 Entered on FLSD Docket 01/22/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 18-CR-20095-PCH

   UNITED STATES OF AMERICA,

   v.

   JOHN JERROLD COLLIER, III,

         Defendant.
   ______________________________/

        ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING
            DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

          THIS MATTER is before the Court on Defendant John Jerrold Collier III’s

   (“Defendant”) Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

   (“Motion”) [ECF No. 43], which was filed on August 28, 2020. The Motion was referred to

   Magistrate Judge McAliley [ECF No. 44] for a Report and Recommendation. In the Motion,

   Defendant argues that he should be released from prison because his age and pre-existing health

   conditions—i.e., obesity and skin lesions—place him at a heightened risk of severe illness from

   COVID-19. The Government filed its Response to the Motion [ECF No. 45], Defendant filed

   his Reply [ECF No. 50], and the Government filed a Sur-Reply [ECF No. 52]. The parties also

   filed supplemental briefs [see ECF Nos. 49, 53]. Magistrate Judge McAliley issued the Report

   and Recommendation (“R&R”) [ECF No. 54] on December 7, 2020, recommending that the

   Court deny the Motion because Defendant failed to carry his burden on the § 3553(a) sentencing

   factors. Defendant did not object to the R&R.

          The Court starts with the law. A court may grant relief to a defendant pursuant to 18

   U.S.C. § 3582(c)(1)(A)(i) if the court finds that (i) the defendant exhausted his administrative

   remedies; (ii) extraordinary and compelling reasons warrant his release; (iii) the defendant is



                                                   1
Case 1:18-cr-20095-PCH Document 56 Entered on FLSD Docket 01/22/2021 Page 2 of 3




   not a danger to the community; and (iv) the relevant factors in 18 U.S.C. § 3553(a) support a

   reduction of sentence. See 18 U.S.C. § 3582(c)(1)(A)(i); Sentencing Guidelines Manual

   § 1B1.13(2) (U.S. Sentencing Comm’n 2018). A defendant seeking relief pursuant to 18 U.S.C.

   § 3582(c)(1)(A)(i) holds the burden of establishing that relief is warranted.

          Here, the Court has independently reviewed the record and the relevant legal authorities,

   and is otherwise duly advised. After a de novo review, the Court agrees with the reasoning and

   recommendations in the R&R, including the analysis therein on the § 3553(a) sentencing

   factors. However, this Court makes two additional findings.

          First, the Court is not convinced by Defendant’s argument that an “extraordinary and

   compelling reason” exists for his release. The Government concedes that Defendant’s obesity

   qualifies as an “extraordinary and compelling reason” for his release, as obesity is a recognized

   risk factor for severe illness from COVID-19. (Resp. at 13-14.) The R&R appears to rely solely

   on the Government’s concession in finding for Defendant on this factor. Yet, as reflected in

   the R&R, (see R&R at 2), and as reflected in a letter from Defendant’s case manager dated

   August 25, 2020, (Reply at 4), Defendant has already contracted, and recovered from, COVID-

   19, without any apparent severe complications. The Court is pleased to learn of Defendant’s

   recovery. That being said, the fact that Defendant recovered without severe complications

   establishes that he is in less danger of suffering severe illness from COVID-19, were he to

   contract the virus again. Accordingly, the Court finds that Defendant has not carried his burden

   in showing an extraordinary and compelling reason warrants his release.

          Second, the Court finds that Defendant failed to carry his burden in establishing he is

   not a danger to the community. In coming to this conclusion, the Court points to Defendant’s

   seriously disturbing crimes, which he committed as recently as 2018. Defendant possessed a



                                                   2
Case 1:18-cr-20095-PCH Document 56 Entered on FLSD Docket 01/22/2021 Page 3 of 3




   considerable collection of child pornography—i.e., roughly 20,000 photographs and more than

   500 videos of it. And, tragically, Defendant’s collection depicted nearly 200 child-victims,

   including pre-pubescent children as young as two-years old. Simply put, Defendant’s insatiable

   appetite for child pornography renders him a continuing danger to the community.

          The Court therefore adopts the R&R in full and concludes that Defendant has failed

   carry his burden on the § 3553(a) sentencing factors. In addition, the Court finds that Defendant

   has failed to establish that (i) an extraordinary and compelling reason warrants his release and

   (ii) he is not a continuing danger to the community. Accordingly, it is

          ORDERED AND ADJUDGED that (1) the R&R [ECF No. 54] is APPROVED and

   ADOPTED in its entirety as part of this Order, together with this Court’s additional findings

   detailed above; and (2) Defendant’s Motion for Compassionate Release [ECF No. 43] is

   DENIED.

          DONE and ORDERED in Miami, Florida on January 21, 2021.




                                                        _____________________________
                                                        Paul C. Huck
                                                        United States District Judge

   cc:    Counsel of Record;
          John Jerrold Collier, III, pro se




                                                  3
